      Case 2:15-cv-00555-RCL-SMD Document 330 Filed 11/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

 ALDARESS CARTER,individually and for
 a class of similarly situated persons

         Plaintiffs,

 v.                                                           Case No. 2:15-cv-555-RCL

 THE CITY OF MONTGOMERY,et al.,

           Defendants.


                                                ORDER

         The Court sua sponte ORDERS:

              1. For all motions filed in this case, unless otherwise ordered, a response brief shall

                  be due fourteen days after the motion is filed and a reply brief shall be due seven

                  days after any response brief is filed.

             2. No brief in support of or opposition to a motion shall exceed 50 pages and no reply

                  brief shall exceed 25 pages without prior leave of the Court.

             3. Each brief longer than 10 pages shall include a table of contents and table of

                  authorities.

             4. Each motion and opposition shall be accompanied by a proposed order.

         The Court further ORDERS that the deadline to file a motion related to class certification

(including motions that relate to the class certification motions already pending) or its previous

opinions or orders on the motions for summary judgment, to dismiss, or for judgment on the

pleadings is November 18, 2020.

         IT IS SO ORDERED.
                                                                                  /0-welAt.
                       h.;                                           Royce C. Lamberth
 Date:
                                                                     United States District Judge
